Citation Nr: 0817191	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-24 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1998 to April 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on following a Board remand of November 2007.  This 
matter was originally on appeal from rating decisions dated 
in January 2006 and March 2006 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in April 2007; a 
transcript is of record. 

The issues of entitlement to service connection for left and 
right knee conditions are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence does not show the veteran 
has three puretone auditory thresholds for frequencies 500, 
1000, 2000, 3000, and 4000 Hertz 26 decibels or above for 
either ear; the veteran does not have one puretone auditory 
threshold for frequencies 500, 1000, 2000, 3000, and 4000 
Hertz 40 decibels or above for either ear.

2.  The veteran's Maryland CNC Test speech recognition scores 
were greater than 94 percent for both ears.    


CONCLUSION OF LAW

Hearing loss was not incurred or aggravated during active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 
2007); 38 C.F.R §§ 3.159, 3.303, 3.307, 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

Prior to the initial adjudication of the claims, the RO, 
provided notice to the veteran in correspondence dated in 
September 2005.  In the September 2005 correspondence, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to service-connection and compensation 
benefits.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claims, 
including which portion of the information and evidence 
necessary to substantiate the claims was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The RO also specifically requested 
that the veteran send any evidence in his possession that 
pertained to the claims.  

A review of the record fails to show that the RO notified the 
veteran of the degree of disability and effective date 
elements of a service connection claim.  See Dingess/Hartman, 
19 Vet. App. at 473.  For reasons discussed more fully below, 
the Board concludes that the preponderance of the evidence is 
against the veteran's claims for service connection.  Thus, 
no disability ratings or effective dates will be assigned and 
failure to notify the veteran of these elements has resulted 
in no prejudice.  See Sanders v. Nicholson, 487 F.3d 881, 891 
(Fed. Cir. 2007) (holding that VCAA notice errors are 
presumed to be prejudicial and it is VA's duty to rebut the 
presumption).    

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records and all available and 
pertinent VAMC records.  The veteran was also provided with a 
VA examination for the claimed disability.  In January 2008, 
the RO reconsidered the claims and issued its findings in 
supplemental statements of the case.  By doing so, the RO 
satisfied the Board's remand.  The veteran has not informed 
VA of any additional evidence relevant to this appeal and the 
Board may proceed with appellate review.

        Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  Where a 
veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, specifically, sensorineural hearing loss, becomes 
manifest to a degree of 10 percent or more within one year 
from the date of separation from service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§1101, 1112, 1113 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.  
Absent a showing of an impaired hearing disability at the 
time of separation from service or within the statutory 
presumption period of one year, a veteran may nevertheless 
establish service connection by submitting evidence that the 
current disability is causally related to service.  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).      

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  

        Evidence and Analysis

In a statement dated in September 2005, the veteran asserted 
that he sustained acoustic trauma while assigned to the 
artillery division.  The veteran also cited his in-service 
audiogram reports, which showed a decrease in his hearing 
during his active duty service.  In his notice of 
disagreement, dated in February 2006, the veteran asserted 
that while he was in the military, he had a very significant 
drop in his ability to hear.  The veteran also asserted that 
his hearing was perfect when he entered, but that he now had 
hearing loss in both ears, with his left being the worst.
The veteran maintained that while in the service, he was 
around howitzers on a regular basis and that he was "one 
hundred percent positive" that this is what caused his 
hearing loss.  The veteran offered a similar statement with 
his substantive appeal in May 2006.  

At his videoconference hearing in April 2007, the veteran 
testified that he was told at his separation examination that 
he had significant hearing loss and needed to see a 
specialist.  The veteran reported in-service noise exposure 
from ammunition and shells, and denied post-service noise 
exposure.

The veteran's service medical records included a total of 
five audiological evaluations.  The veteran's enlistment 
examination report, dated in April 1997, included the 
following results from an audiological evaluation in pure 
tone thresholds, in decibels:







HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
5
LEFT
20
10
0
5
15


A report of April 1998, included the following results from 
an audiological evaluation in pure tone thresholds, in 
decibels revealed:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
-5
-5
LEFT
30
25
15
30
20


A report of November 2000, included the following results 
from an audiological evaluation in pure tone thresholds, in 
decibels revealed:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
15
15
LEFT
15
25
25
25
20


A report of October 2000, included the following results from 
an audiological evaluation in pure tone thresholds, in 
decibels:







HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
10
LEFT
30
25
15
30
20


Finally, the veteran's separation examination report, dated 
in March 2002, included the following results from an 
audiological evaluation in pure tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
10
LEFT
10
15
15
15
20


Post-service medical evidence included private medical 
records and a VA examination report.  Among the private 
medical records was an audiological evaluation report from 
St. Cloud Audiology Clinic, dated in August 2005.  That 
report included a graph depicting the veteran's hearing level 
in decibels.  Dr. A.S. interpreted the audiogram results as 
follows.  In the right, the veteran had borderline hearing 
with a slight sensorineural hearing loss at 4000 Hz only.  In 
the left, the veteran had mild, primarily sensorineural 
hearing loss from 250-500 Hz, slight sensorineural hearing 
loss at 4000 Hz only.  The veteran's speech discrimination 
scores were excellent.  

In a follow up report from St. Cloud Audiology Clinic, dated 
in June 2007, Dr. S.C. reported that audiogram testing showed 
that the veteran's hearing remained stable since August 2005.  
Dr. S.C. described the veteran's hearing in the right ear as 
"near normal," and in the left ear as mild low frequency 
sensorineural hearing loss rising to normal hearing with 
excellent word recognition.  

In the VA audiological examination report, dated in January 
2006, Dr. S.P., Doctor of Audiology (Au.D.), reported the 
following results from an audiological evaluation in pure 
tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
10
20
LEFT
35
25
25
30
25

Speech recognition scores per the Maryland CNC word list were 
reported to be 100 percent in the right and 98 percent in the 
left.  Dr. S.P. summarized the audiogram results as follows.  
The veteran had normal hearing from 250 Hertz (Hz) through 
4000 Hz.  The left ear showed mild to normal sensorineural 
hearing loss from 3000 Hz to 4000 Hz.

In the report, Dr. S.P. discussed the veteran's pertinent 
military and medical history as found in the claims file.  
Dr. S.P. discussed the veteran's reports of in-service noise 
exposure from artillery training exercises.  The doctor 
concluded that it was not as likely as not that the veteran's 
hearing loss was due to his military service.  Dr. S.P. 
explained that the veteran's hearing was normal in August 
2005 when tested at the St. Cloud Audiology Clinic and was 
normal throughout most of his military service.  

Upon reviewing the medical evidence, the Board concludes that 
service connection for bilateral hearing loss must be denied 
because the medical evidence failed to reflect that the 
veteran suffers from hearing loss as defined by VA 
regulations.  Specifically, none of the veteran's puretone 
decibel losses for frequencies 500, 1000, 2000, 3000, and 
4000 Hertz were 40 or greater decibels, and the auditory 
thresholds were not 26 decibels or greater for at least three 
of the above-mentioned frequencies in either ear.  Instead, 
the medical evidence only showed the veteran to have hearing 
thresholds greater than 26 decibels in two frequencies-500 
Hz and 3000 Hz-in his left ear.  In addition, the veteran's 
speech recognition scores (using the Maryland CNC test) of 
100 percent for the right and 98 percent for the left failed 
to meet the criteria for a disability.  38 C.F.R. § 3.385 
(2007).  

The audiological evaluations from. St. Cloud Audiology Clinic 
also failed to show the veteran has hearing loss meeting the 
criteria from 38 C.F.R. § 3.385.  Regarding the graph 
depicting the veteran's hearing level in decibels, the Board 
was unable to consider this evidence because it may not 
interpret graphical representations of audiometric data.  
Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  

Given that the competent medical evidence fails to show the 
veteran now has, or ever did have, a hearing loss disability 
as defined by VA regulations, it necessarily follows that 
sensorineural hearing loss did not become manifest to a 
degree of 10 percent or more within one year of the date of 
separation of his service.  Thus, service connection for 
hearing loss may not be presumed.  Hensley v. Brown, 5 Vet. 
App. 155, 160 (1993); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  

The Board acknowledges that the medical evidence shows a 
diagnosis of bilateral hearing loss.  The Board has also 
taken into account the veteran's subjective complaints.  
However, entitlement to service-connected benefits is 
specifically limited to cases where there is a current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (providing that in the absence of proof of a present 
disability there can be no valid claim).  As hearing loss as 
defined by VA regulations has not been clinically shown, the 
Board has no basis upon which to grant compensation.  38 
C.F.R. § 3.385 (2007).  

The Board has considered the veteran's lay statements 
regarding the nature and etiology of his hearing loss, but 
declines to give them any weight.  The appellant is competent 
to give evidence about what he experienced; for example, he 
is competent to report that he had certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  As a layperson, 
however, he is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder because he does not have the requisite 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.310(a) (2007).  Secondary 
service connection may also be granted for the degree of 
aggravation to a nonservice-connected disorder that is 
proximately due to or the result of a service-connected 
disorder.  Id.  

In correspondence submitted with his substantive appeal in 
June 2006, and at his videoconference hearing in April 2007, 
the veteran indicated he was seeking entitlement to service 
connection for right and left knee disabilities on both 
direct and secondary theories of entitlement.  Specifically, 
at his videoconference hearing, his representative asserted 
that the service-connected ankle conditions caused anatomical 
wear on his knees, which caused awkard gait, instability, 
weakness, and fatigue.  

The RO provided VCAA notice to the veteran in correspondence 
dated in September 2005.  The RO did not, however, notify the 
veteran of the elements needed to establish entitlement to 
service connection for the claimed disorders based upon a 
theory of secondary service connection in compliance with the 
VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  On remand, the veteran 
should be provided with such notice.

During the course of this appeal, the veteran submitted 
medical evidence of a current bilateral knee disability.  In 
a letter dated in June 2007, Dr. K.S. reported that she had 
seen the veteran in clinic for complaints of bilateral knee 
pain that she attributed to patellofemoral pain syndrome and 
planovalgus foot positioning.  Dr. K.S. also raised the 
possibility that the veteran's in-service activities may have 
exacerbated his complaints.  This opinion was speculative in 
nature and therefore, inadequate for granting service 
connection.  However, given the current diagnosis of record, 
and the veteran's contentions that he has knee disabilities 
attributable to his service-connected ankle disabilities, the 
veteran should be provided with another VA examination.

1.  Notify the veteran of what the 
evidence must show to establish 
entitlement to service connection for a 
left and a right knee condition as 
secondary to his service-connected left 
and right ankle conditions.

2.  Provide the veteran with another 
medical examination of his knees.  The 
examiner should state whether any knee 
disabilities are found on examination.  
The examiner should be asked whether 
he/she agrees with the patellofemoral 
syndrome diagnosis.  If the examiner 
determines that the veteran has 
patellofemoral syndrome or any other knee 
disability, the examiner should provide an 
opinion, with supporting rationale, as to 
whether it is at least as likely as not 
(probability of 50 percent or greater) 
that: 

a) The veteran's service-connected left 
and right ankle strains caused or 
aggravated any diagnosed knee 
disabilities, to include patellofemoral 
syndrome.  

b)  If the examiner determines it is less 
likely than not that there is such a 
relationship between the veteran's 
bilateral ankle disability and any knee 
disabilities found on examination, the 
examiner should opine as to whether any 
diagnosed knee disability is related to 
any event in military service, to include 
in-service injuries in May 1998 and 
December 2001.  The examiner should be 
provided with the claims file in 
conjunction with the examination.  

3.  Thereafter, the veteran's claims of 
entitlement to service connection for left 
and right knee conditions, to include as 
secondary to left and right ankle 
conditions should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


